Citation Nr: 0018219	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-06 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Evaluation of prostate cancer as a result of herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1940 to September 
1945, from September 1948 to September 1951 and from March 
1971 to March 1973.  This case arises before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision of the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for residuals of prostate cancer 
as a result of herbicides and assigned a 10 percent 
evaluation.  


FINDING OF FACT

The medical evidence of record reveals that prostate cancer 
was present at the time of the rating decision dated in 
November 1998.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
prostate cancer have been met.  38 U.S.C.A. 1155, 5107 (West 
1991); 38 C.F.R. 4.115b, Diagnostic Codes 7528-7527 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected residuals of 
prostate cancer as a result of herbicides is so severe as to 
warrant an increased evaluation.  He contends that his 
disability meets the criteria for a 20 percent evaluation.  

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Service connection for residuals of prostate cancer as a 
result of herbicides was granted in a rating decision dated, 
November 1998, and a 10 percent evaluation was assigned under 
Diagnostic Code 7528.  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical report 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The January 1992 addendum to the December 1991 VA pathology 
report revealed Gleason's grade 2 adenocarcinoma in the right 
lobe.  

The VA examined the veteran in January 1997.  The veteran had 
a transurethral resection for elevated PSA in December 1986 
and was found to have adenocarcinoma in segments or chips of 
the right lobe of the prostate.  Upon examination both of his 
testicles were normal, his prostate felt normal, not enlarged 
and the examiner did not feel any lump or mass in either lobe 
of the prostate.  He has not had pyuria or tenesmus, and did 
not have any incontinence or require the use of pads or 
appliances.  He received Lupron injections for his prostate 
cancer and on Zoladex 1 injection implant each month.  The 
diagnoses included adenocarcinoma of the right lobe of the 
prostate determined by a transurethral resection of the 
prostate.  

The veteran was seen in the VA outpatient treatment center in 
February 1997 and received 10.8 mg of Zoladex.  In March 1997 
there were no voiding or bone pain complaints and his weight 
was stable.  The PSA was less than 0.1 and he was given 10.8 
mg of Zoladex.  The assessment was cancer of the prostate.  
In April 1997 the veteran denied urinary complaints and his 
only complaint was of constipation.  In May 1997, July 1997 
and November 1997 the veteran received 10.8 mg of Zoladex.  
There were no voiding complaints in September 1997 and the 
veteran was continued on Zoladex.  

The veteran was seen in the urology clinic in March 1998.  He 
reported that he was voiding well and that he did not have 
any complaints.  His PSA was less than 0.1, there was no 
weight loss or bone pain and he was continued on Zoladex.  
The impression was cancer of the prostate.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
Service connection for prostate cancer was granted by a 
rating decision dated in November 1998, and an initial 10 
percent evaluation was assigned under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Codes 7528-7527.  Pursuant to the 
provisions of Diagnostic Code 7528, a 100 percent evaluation 
is warranted when the evidence indicates malignant neoplasms 
of the genitourinary system.  A note to this code section 
states that if there has been no local reoccurrence or 
metastasis following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
then the disability is to be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.

Although the medical evidence of record at the time of the 
original rating decision reveals that the veteran's service-
connected prostrate cancer was asymptomatic, it nevertheless 
met the criteria for a 100 percent rating under Diagnostic 
Code 7528.  The veteran had a transurethral resection for 
elevated PSA in December 1986 and was found to have 
adenocarcinoma in segments or chips of the right lobe of the 
prostate.  The January 1992 addendum to the December 1991 VA 
pathology report revealed Gleason's grade 2 adenocarcinoma in 
the right lobe.  The veteran received and continues to 
receive hormone therapy in the form of Zoladex injections; 
thus, therapeutic procedures have not ceased.  Hormone 
therapy alone warrants a 100 percent evaluation as long as it 
continues.  

The Board finds that based on the evidence of record a 100 
percent evaluation is proper as the cancer is still present 
and the veteran is still undergoing antineoplastic treatment.  
Although there was no evidence of disease progression, the 
medical evidence does not show that the service-connected 
adenocarcinoma of the prostate was not a malignant neoplasm.  
The evidence of record does not show that the cancer was 
cured by radical surgery, radiation, or a combination of 
treatments.  

Accordingly, an initial rating of 100 percent for prostrate 
cancer is warranted from the effective date of the grant of 
entitlement to service connection for this disorder, i.e., 
November 7, 1996.


ORDER

Entitlement to an initial disability rating of 100 percent 
for prostrate cancer is warranted, subject to the laws and 
regulations governing the payment of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

